258 S.W.3d 123 (2008)
Robert E. GLIDDEN, Appellant,
v.
DIRECTOR OF REVENUE, Respondent.
No. WD 68354.
Missouri Court of Appeals, Western District.
July 29, 2008.
Daniel L. Allen, Esq., North Kansas City, MO, for appellant.
Jamie P. Rasmussen, Esq., Jefferson City, MO, for respondent.
Before JAMES E. WELSH, P.J., PAUL M. SPINDEN and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Following a trial de novo, the circuit court entered a judgment upholding the Director of Revenue's revocation of Appellant Robert E. Glidden's driving privileges. We affirm. Because a published opinion would have no precedential value, a memorandum explaining the basis for the Court's decision has been provided to the parties. Rule 84.16(b).